                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
H. CRISTINA CHEN-OSTER, LISA PARISI, SHANNA                         DOC #: _________________
ORLICH, ALLISON GAMBA, and MARY DE LUIS,                            DATE FILED: 6/24/2021

                              Plaintiffs,

               -against-                                               10 Civ. 6950 (AT) (RWL)

GOLDMAN, SACHS & CO. and THE GOLDMAN                                            ORDER
SACHS GROUP, INC.,

                        Defendants.
ANALISA TORRES, District Judge:

      The Court has reviewed the parties’ submissions at ECF Nos. 1178, 1180, and 1182.
Accordingly, the parties are not required to submit pre-motion letters in advance of filing their
Daubert motions, motions on decertification, and motions for summary judgment.

        The page limits for the submissions are as follows:

   1. the opening briefs and opposition papers for each party’s singular Daubert motion shall
      be no longer than 55 pages, and the replies shall be no longer than 25 pages;
   2. the opening briefs and opposition papers for the motions on decertification shall be no
      longer than 45 pages, and the replies shall be no longer than 20 pages; and
   3. the opening briefs and opposition papers for the summary judgment motions shall be no
      longer than 50 pages, and the replies shall be no longer than 25 pages.

       SO ORDERED.

Dated: June 24, 2021
       New York, New York
